DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/23/2022 and 08/20/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 3 and 5 are objected to because of the following informalities:  
Claim(s) 3 recite a term “a power-carrying wire” on line 2. The Examiner suggests amending the term to recite “at least one power-carrying wire” to restore antecedent clarity.
Claim(s) 5 recite a phrase “determining a connection status” on line 5. The Examiner suggests amending the phrase to recite “determining the connection status” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 10, a phrase "a modified signal based on the signal extracted by the; " renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those followed by "by the"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Dependent Claim(s) 11-12 not specifically addressed share the same 112(b) rejection as the rejected base claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillerm et al. (US 20110283129; hereinafter Guillerm).
Regarding claim 1, Guillerm discloses in figure(s) 1-8 a method for determining a connection status of a device (device 118,100; fig. 1) to a cable (hdmi link cable 120 in fig. 1, DDC bus 604/704,606/706 in figs. 6-7) within a network environment (devices network of 100 and 118 in fig. 1), the cable comprising one or more data carrying wires (data SDA terminal wire 606/706) and one or more non-data carrying wires (SCL clock terminal wire 604; power line 704; figs. 6-7), the method comprising: 
obtaining a signal (voltage signal by voltage detector 722) from a non-data carrying wire (SCL clock terminal wire 604; power line wire 704; figs. 6-7) of the cable (hdmi link cable 120 in fig. 1, DDC bus 604/704,606/706 in figs. 6-7) by a detector (detecting unit 104; fig. 1; read module 608 in fig. 6; voltage detector 722 in fig. 7) that is digitally isolated (by switches 616,618,710 in figs. 6-7) from data transmitted in a data carrying wire (606/706) of the cable within the network environment (device network of 100 and 118 in fig. 1); 

    PNG
    media_image1.png
    746
    441
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    735
    422
    media_image2.png
    Greyscale

modifying (@722 in fig. 7) the signal transmitted by the non-data carrying wire (para. 58 -  voltage levels of the Utility signal, the Power signal and the HPD signal is expressed as high or low. The high/low threshold voltages of the Power signal and the HPD signal may be defined by the HDMI specification) to the device (118,100); and 
evaluating the modified signal (@ voltage sensor 722 high or low determination) to determine a connection status (para. 57 - If the voltage level of the HPD signal is lower than a voltage threshold, the external HDMI source acts as not being attached to an HDMI sink. If the voltage level of the HPD signal is higher than another voltage threshold, the external HDMI source acts as being attached to an HDMI sink; hdmi source/sink connection status detection steps 804, 806 in fig. 8) of the device to the cable.

Regarding claim 2, Guillerm discloses in figure(s) 1-8 the method of claim 1, wherein the connection status comprises a binary value (high 1 or low 0 output @ 722) indicative of the connection or non-connection of the device to the cable 

Regarding claim 3, Guillerm discloses in figure(s) 1-8 the method of claim 1, wherein at least one of the non-data carrying wires is a power-carrying wire (power line terminal 604/704).

Regarding claim 4, Guillerm discloses in figure(s) 1-8 the method of claim 3, wherein obtaining the signal comprises obtaining a power signal (+5v signal) from the at least one power-carrying wire (604/704) in the cable.

Regarding claim 5, Guillerm discloses in figure(s) 1-8 the method of claim 4, wherein evaluating the modified signal to determine a connection status of the device comprises: comparing the modified signal to a pre-determined power characteristic associated to the device; and determining a connection status on the basis of the comparison (para. 59 - electronic device is configured to continuously check the voltage level of the Power signal in the +5V Power line and the TMDS common mode voltage from the RxSense module 504. The electronic device is switched to operate in the idle operational mode 202 if one of the two signals is detected as being low).

Regarding claim 6, Guillerm discloses in figure(s) 1-8 the method of claims 4, comprising powering the detector (722) on the basis of the power signal (5V) obtained from the at least one power-carrying wire (604/704) in the cable.

Regarding claim 7, Guillerm discloses in figure(s) 1-8 the method of claim 1, comprising authenticating the detector to the device on the basis of the modified signal communicated between the detector and the device (para. 52 - HDCP protocol uses the DDC bus to establish authentication between an HDMI source and an HDMI sink by exchanging security data such as random number, public keys and link verification response; fig. 6).

Regarding claim 10, Guillerm discloses in figure(s) 1-8 a signal detector for analysing a connection of a cable (hdmi link cable 120 in fig. 1, DDC bus 604/704,606/706 in figs. 6-7) to a device (device 118,100; fig. 1) within a network environment (devices network of 100 and 118 in fig. 1), the cable comprising at least one data carrying wire (data SDA terminal wire 606/706) and at least one non-data carrying wire (SCL clock terminal wire 604; power line 704; figs. 6-7), the signal detector comprising: 
a detection module (detecting unit 104; fig. 1; read module 608 in fig. 6; voltage detector 722 in fig. 7) to extract a signal (para. 58 -  voltage levels of the Utility signal, the Power signal and the HPD signal is expressed as high or low. The high/low threshold voltages of the Power signal and the HPD signal may be defined by the HDMI specification) from a non-data carrying wire (SCL clock terminal wire 604; power line 704; figs. 6-7) of the cable (120), wherein the detection module is digitally isolated (by switches 616,618,710 in figs. 6-7) from data transmitted in the data carrying wire (SDA 606/706) of the cable within the network environment (devices network of 100 and 118 in fig. 1); 
a signal generator (HDMI source unit 110) communicatively coupled to the detection module (104/722/600) to 
generate a modified signal based on the signal extracted by the (para. 33 - HDMI source unit 110 is enabled by the control unit to transmit multimedia data signals to the external HDMI device 118 via the HDMI port 102); and 
transmit the modified signal in the non-data carrying wire (SDA 606/706) of the cable; and 
a signal processor (control unit 106), communicatively coupled to the detection module (722), to evaluate the modified signal to determine a connection status (para. 57 - If the voltage level of the HPD signal is lower than a voltage threshold, the external HDMI source acts as not being attached to an HDMI sink. If the voltage level of the HPD signal is higher than another voltage threshold, the external HDMI source acts as being attached to an HDMI sink; hdmi source/sink connection status detection steps 804, 806 in fig. 8) at a connection interface (hdmi interface 120) of a device to the cable.

Regarding claim 11, Guillerm discloses in figure(s) 1-8 the signal detector of claim 10, comprising an authentication module to authenticate the signal detector to the device on the basis of the modified signal communicated between the signal detector and device (para. 52 - HDCP protocol uses the DDC bus to establish authentication between an HDMI source and an HDMI sink by exchanging security data such as random number, public keys and link verification response; fig. 6).

Regarding claim 12, Guillerm discloses in figure(s) 1-8 the signal detector of claim 10, wherein the connection interface is a Thunderbolt interface, a Display port, a High-Definition Multimedia Interface (HDMI) (HDMI port 102,116; fig. 1), a direct current (DC)-in barrel or a Gigabit Ethernet port.

Regarding claim 13, Guillerm discloses in figure(s) 1-8 a non-transitory machine-readable storage medium encoded with instructions (para. 63-65 :- multimedia data storage unit to store multimedia data …instructions) executable by a processor (device 100; fig. 1; para. 24 - electronic device may be a discrete circuit that includes multiple discrete components or an integrated circuit (IC) such as a fully embedded system. the electronic device is a mobile phone that has dual HDMI functions) to: 
receive, a signal transmitted (@DDC source in fig. 6; @ HDMI source 110 in fig. 1; para. 51 - data signal of the DDC bus is transmitted through the SDA terminal while the clock signal of the DDC bus is transmitted through the SCL terminal) by a non-data carrying wire (SCL clock terminal wire 604; power line 704; figs. 6-7) of a cable (hdmi link cable 120 in fig. 1, DDC bus 604/704,606/706 in figs. 6-7) comprising at least one data carrying wire (SDA terminal wire 606) and at least one non-data carrying wire (SCL 604), by a detector (detecting unit 104; fig. 1; read module 608 in fig. 6; voltage detector 722 in fig. 7) that is digitally isolated (by switches 616,618,710 in figs. 6-7) from data transmitted by a data carrying wire (SDA 606/706) of the cable within a network environment (devices network of 100 and 118 in fig. 1); 
modify (@722 in fig. 7) the signal transmitted by the non-data carrying wire (para. 58 -  voltage levels of the Utility signal, the Power signal and the HPD signal is expressed as high or low. The high/low threshold voltages of the Power signal and the HPD signal may be defined by the HDMI specification); and 
determine a connection status of a device within the network environment to the cable on the basis of the modified signal (para. 57 - If the voltage level of the HPD signal is lower than a voltage threshold, the external HDMI source acts as not being attached to an HDMI sink. If the voltage level of the HPD signal is higher than another voltage threshold, the external HDMI source acts as being attached to an HDMI sink; hdmi source/sink connection status detection steps 804, 806 in fig. 8).

Claim(s) 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joerger et al. (US 20060034449; hereinafter Joerger).
Regarding claim 1, Joerger discloses in figure(s) 2-4 a method for determining a connection status of a device to a cable (cable 110; fig. 2) within a network environment, the cable comprising one or more data carrying wires and one or more non-data carrying wires, the method comprising: 
obtaining a signal from a non-data carrying wire (wires 110B; fig. 2) of the cable (110) by a detector (voltage sensor 134, status decider 232) that is digitally isolated from data transmitted in a data carrying wire (110A) of the cable within the network environment (network 200); 

    PNG
    media_image3.png
    419
    530
    media_image3.png
    Greyscale

modifying (@filters 242,236) the signal transmitted by the non-data carrying wire (110B) to the device (an optical network terminal ONT 230); and 
evaluating (@ voltage sensor 134, status decoder 232, @controller 142) the modified signal to determine a connection status (battery connection status; see para. 16 - controller 126 also reports the status of battery 120. Controller 126 can report, for example, whether power supply 114 or battery 120 is providing a voltage to the second pair of wires 110, and whether or not battery 120 is charged or needs charging. Further, controller 126 can determine other factors that indicate that state of battery 120) of the device to the cable.

Regarding claim 8, Joerger discloses in figure(s) 2-4 the method of claim 1, further comprising evaluating the modified signal to determine a connection status of a further device to the cable (para. 25 - can deliver power and battery status information to a network terminal, such as an ONT, an IAD, or an RG, without the installation of additional wiring).

Regarding claim 9, Joerger discloses in figure(s) 2-4 the method of claim 8, comprising generating a health status of the device or the further device on the basis of the modified signal (para. 23 - Controller 142 receives the battery status signals from controller 126, and passes the status information along to the central office as necessary. As a result, when battery 120 begins to fail and needs replacing, the condition can be detected and the responsible party notified before total battery failure results).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868